833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edward BLACKWELL, Petitioner-Appellant,v.Sherrill G. ALLEN, Lacy Thornburg, Attorney General of theState of North Carolina, Respondents-Appellees.
No. 87-6610.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 16, 1987.Decided Nov. 6, 1987.

James Edward Blackwell, appellant pro se.
Lacy H. Thornburg, Office of Attorney General of North Carolina, Barry Steven McNeill, Assistant Attorney General, for appellees.
Before K.K. HALL, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
James E. Blackwell, a North Carolina inmate, seeks to appeal from the judgment of the district court dismissing his 28 U.S.C. Sec. 2254 petition.


2
In a civil case the parties have 30 days to file a notice of appeal.  Fed.R.App.P. 4(a)(1).  A timely notice of appeal is jurisdictional.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Blackwell filed this appeal almost nine months after entry of judgment in the district court.  This Court has no jurisdiction to hear the appeal.    Hensley v. Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th Cir.1981).


3
Accordingly, we deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the dispositive issues have recently been authoritatively decided.


4
DISMISSED.